UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 12-1360


BARBARA DURKEE; CAMELIA BUCHANAN; MICHAEL EARL DURKEE;
JACKIE NEWTON, Guardian ad Litem on behalf of C.D.; BARNEY
DURKEE; KENNETH BUCHANAN; SHIRLIE BUCHANAN, Guardian ad
Litem on behalf of D.B.; MARGIE GAIL DURKEE,

               Plaintiffs - Appellants,

         v.

GEOLOGIC SOLUTIONS,   INC.;    XRS   CORPORATION,   d/b/a   Xata
Corporation,

               Defendants - Appellees,

         and

DOMTAR CORPORATION; DOMTAR INDUSTRIES, INC.; DOMTAR PAPER
COMPANY,   LLC;   DOMTAR,  INC.;   PEOPLEASE  CORPORATION;
CORETRANS, LLC; N&W HOLDINGS, LLC; CH ROBINSON WORLDWIDE,
INC.; CH ROBINSON COMPANY,

               Defendants.



                             No. 12-1465


JOSHUA BAILEY, individually and as co-executor of the
Estate   of   Haiden  William   Bailey;  AMANDA  BAILEY,
individually and as co-executrix of the Estate of Haiden
William Bailey,

               Plaintiffs - Appellants,

         v.
GEOLOGIC SOLUTIONS,    INC.;     XRS   CORPORATION,   d/b/a   Xata
Corporation,

                Defendants - Appellees,

          and

CARROLL JETT, Estate of; CORETRANS, LLC; MARLBORO WAREHOUSE
COMPANY; MARLBORO MILL; DOMTAR PAPER COMPANY, LLC; DOMTAR
INDUSTRIES,   INC.;   DOMTAR,   INC.;   DOMTAR CORPORATION;
PEOPLEASE CORPORATION; N&W HOLDINGS, LLC; C.H. ROBINSON
WORLDWIDE, INC.; C.H. ROBINSON COMPANY,

                Defendants.




Appeals from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:09-cv-00449-MR-DLH; 1:10-cv-00144-MR-DLH)


Submitted:   November 30, 2012             Decided:   January 2, 2013


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steve R. Warren, LONG, PARKER, WARREN, ANDERSON & PAYNE, P.A.,
Asheville, North Carolina; James E. Ferguson, II, Lareena Jones-
Phillips, FERGUSON, STEIN, CHAMBERS, GRESHAM & SUMTER, PA,
Charlotte, North Carolina; Eugene Ellison, EUGENE ELLISON LAW
OFFICE, Asheville, North Carolina, for Appellants.      Brady J.
Fulton,   NORTHUP,  MCCONNELL   &  SIZEMORE,   Asheville,   North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

              In these consolidated appeals, Appellants appeal the

district      court’s    orders     accepting     the    recommendations          of   the

magistrate judge, granting the motions to dismiss filed by Xata

Corporation      (“Xata”),       and    dismissing      their      product    liability

claims.      We affirm.

              Appellants’       product    liability        claims     arose    from    a

motor      vehicle     accident    on   Interstate       40   in      North    Carolina.

Carroll Jett drove a fully loaded tractor-trailer into vehicles

that were slowed or stopped in front of him, causing injuries to

the Durkees and resulting in the death of the Baileys’ child.

Appellants alleged that Jett became distracted by the presence

of a       texting   system     located   in    the   cab     of   his   truck.        The

texting system had been manufactured by a subsidiary of Xata.

              Appellants contended that Xata owed them a legal duty

of care because injuries to the traveling public were reasonably

foreseeable      based     on     the   texting    system’s        design     that     (1)

required the driver to divert his eyes from the road to view an

incoming text from the dispatcher, and (2) permitted the receipt

of   texts     while    the   vehicle     was   moving.         The    district      court

granted Xata’s motions to dismiss, 1 concluding that the accident



       1
       The Durkees and the Baileys mediated their claims with the
remaining defendants and ultimately filed a stipulation of
(Continued)
                                           3
was caused by the driver’s inattention, not the texting device

itself,      and     that   manufacturers       are   not   required      to   design   a

product incapable of distracting a driver. 2

               On appeal, Appellants challenge the district court’s

conclusion that Xata owed them no duty of care.                           Our de novo

review of the record leads us to conclude that the district

court properly dismissed Appellants’ claims.                        See Robinson v.

Am.    Honda        Motor   Co.,   551   F.3d     218,      222    (4th    Cir.     2009)

(discussing standard of review); see also N.C. Gen. Stat. § 99B-

6(a)       (2011)    (providing    elements      to   prove       inadequate      product

design); Smith v. Wyeth-Ayerst Labs. Co., 278 F. Supp. 2d 684,

706    (W.D.N.C.       2003)   (providing       elements    of     product     liability

action based upon negligence); Kientz v. Carlton, 96 S.E.2d 14,

18 (N.C. 1957) (holding that duty owed by product manufacturer

“does not require him to guard against hazards apparent to the

casual observer or to protect against injuries resulting from




dismissal, that preserved their right to appeal the dismissal of
Xata.
       2
       Appellants complain on appeal that the magistrate judge
mischaracterized Jett’s conduct as “misuse” of the texting
system.   However, it is apparent from the magistrate judge’s
recommendations and the district court’s opinions that the term
“misuse” was intended to indicate improper or careless use of
the system by the driver, rather than a use that was unintended
by the manufacturer.



                                            4
the   user’s     own   patently   careless     and    improvident        conduct”)

(internal quotation marks omitted).

            Appellants also argue that the district court failed

to accept the allegations contained in the complaints as true.

We conclude that the district court properly construed the facts

in Appellants’ favor.          The court, however, was not required to

accept as correct the complaints’ legal conclusions.                     Robinson,

551 F.3d at 222.

            We   therefore     affirm   the    judgments     of    the   district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in    the    materials

before   this    court   and   argument     would    not   aid    the   decisional

process.



                                                                          AFFIRMED




                                        5